Citation Nr: 1449491	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-48 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ankle disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1999 to May 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  In January 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  The record shows that there has been substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).  In a September 2014 rating decision, the RO granted service connection for right shoulder and left knee disabilities.  Thus, those issues are no longer on appeal.


FINDING OF FACT

The Veteran currently does not have a left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He participated in VA's Benefits Delivery at Discharge Program.  Thus, when he filed his claim for VA benefits in December 2008, prior to discharge from service, he was notified of the criteria for establishing service connection, the evidence required, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates if service connection is awarded.  He acknowledged receiving the notice on the claim for benefits.  Thus, the notice addressed all notice elements and predated the initial adjudication by the RO in July 2009.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with examinations in February 2009 and July 2014 to determine the nature and etiology of any left ankle disability.  The Board finds the examination reports to be thorough and adequate upon which to base a decision on the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  There is no indication that the findings are inadequate.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims he has a left ankle disability due to service or secondary to the now service-connected left knee disability.

The Veteran's service medical records do not show any treatment for the left ankle.  A November 2008 examination report shows a history of a left ankle sprain that had resolved and evaluation of the lower extremities at that time was normal.  

At a February 2009 VA examination, the Veteran reported a history of chronic left ankle sprains since 2000.  He denied any injury but complained of weakness, giving way, and lack of endurance.  Examination found no abnormalities of the left ankle and x-rays were within normal limits.  The examiner stated there was no pathology to render a diagnosis for the claimed left ankle disability.

During the November 2011 hearing, the Veteran reiterated that his left ankle disability may be secondary to his left knee disability.  

At a July 2014 VA examination, the Veteran reported a history of either fracturing or spraining the left ankle in service and requiring a stiff brace and crutches, but not surgery or a cast.  Examination found no abnormalities of the left ankle.  The examiner stated there was no objective evidence of a left ankle disorder and therefore an opinion was not indicated.

The Board notes that the Veteran is competent to give evidence about observable symptoms such as ankle pain, weakness, giving way, and lack of endurance.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose a disorder of the left ankle as that requires medical expertise.  The Board notes that he has complained of left ankle pain, but observes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, because of the lack the medical evidence of record showing a currently diagnosed left ankle disability, the Board finds that the preponderance of the evidence is against a finding that the Veteran has any current left ankle disability.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2002).  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against a finding that the Veteran has a left ankle disability.  As there is no left ankle disability that can be related to service, or the service-connected left knee disability, the claim for service connection for a left ankle disability must be denied.  

The Board notes the November 2008 service medical record showing a history of a left ankle sprain.  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, that record is dated prior to the claim filed in December 2008, and examination at that time found a normal left ankle.  The Board finds that examination is more persuasive and that a history of a left ankle sprain is a recitation of a subjective history and not a medical finding of a disability.  Thus, that record of a history of disability, at some time in the past, is not sufficiently contemporary to the filing of the claim to constitute a showing of a disability during the period of the claim, and even if it were found to be, it is outweighed by evidence at the VA examinations finding that there was no current ankle disability after that recitation of history.  The Board finds that the preponderance of the evidence is against a finding that there has been a present left ankle disability at the time the Veteran filed his claim or at any time during the pendency of the claim.  Thus, the requirement of the existence of a current disability remains unsatisfied.

Accordingly, service connection for a left ankle disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for a left ankle disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


